DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 04/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/394290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is in response to the communications and remarks filed on 04/02/2021. Claims 2, 10, 13, and 17 have been canceled. Claims 1, 3-9, 11-12, 14-16, 18, and 22-27 have been examined and are pending.
Response to Arguments
Applicant's arguments, see pages 10-11, filed 04/02/2021, regarding the 103 rejections of Claims 1, 5-7, 9, 12, 14-15, and 19-27 have been fully considered and are persuasive.  
Examiner’s Comment
The claims are now in condition for allowance.
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 1, 3-9, 11-12, 14-16, 18, and 22-27 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art, as previously recited, Maragoudakis 2019/0182670 A1, are also generally directed to teaches a method implemented in a computing device, the method comprising: a display screen; [Maragoudakis,  ¶¶0045, 0082 and 0085: host device 102 can be smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like; those skilled in the art will recognize electronic device components of host device 102 depicted in Fig. 1]; a transceiver to receive wireless communication from a wearable device associated with the computing device; [Maragoudakis, ¶¶0068 and 0070: RF (radio frequency) interface 208 can allow wearable device 200 to communicate wirelessly with various host devices. Hence, Examiner interprets that the host device 102 has a comparable RF interface component/module] and a processor system that implements a content visibility control system to: unlock the computing device for a user; [Maragoudakis, ¶0195: processor of host device; ¶¶0214 and 0216: host device 2600 according to an embodiment of present disclosure can store operating system (OS) 2622, session test program code and/or app launcher 2624 such as unlocking process]; unlocking the computing device for a user; [Maragoudakis, ¶0132: defined passcode or credentials to unlock the device]; displaying, in response to the wearable device being in close proximity to the computing device, user-selectable content on a display screen of the computing device and is currently being worn by the user, the user-selectable content including at least one application of the computing device; [Maragoudakis, ¶¶0010-0011: A verified session established between a host device and wearable device being worn where a host device can identify an application program to be launched and determine whether the application program should be a protected mode (i.e. allows access to sensitive information) (at least one application of the computing device) or public mode (i.e. not allow access to sensitive information). The host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. ¶0053: Wearable device 100 can operate differently depending on whether it is currently being worn or not; wearable device 100 can notify host device 102 when a user puts on or takes off wearable device 100. ¶¶0084-0085: When a user 300 is wearing a wrist-worn wearable device 302, the motion sensors (i.e. accelerometer 242 and/or gyroscopic sensor 246) detects characteristic motions to determine if the user interface components such as display 220 and/or touch sensor 228 are to be activated. The host device 102 responds to incoming communications and allows user to select which type of events to be a settings menu. 0198: If at decision block 2406 the wearable device receives confirmation that ID should be provided, the user confirms which proceeds to a verified session. ¶0202: Fig. 24 shows that after host device 102 receives user ID to wearable device 100 after being confirmed at block 2414. Depending on how user responds: either user refuses to wear or user wears (currently being worn by the user), at block 2408 host device interacts with user. ¶0208: after the host device pairs with the wearable device by exchanging security codes, MAC addresses or other unique identifiers and device names. ¶¶0211-0212 and 0215: host device 2600 can display and make the apps either protected mode (i.e. accessible to sensitive information) or public mode. There can be a combination of apps supported by a host device: maps 2604, game 2605, web 2606, banking 2607, medical 2608, and personal 2609. ¶0218-0219: A metadata table 2630 for installed apps maintained by host device 2600, each entry can include a protection mode 2634, indicating whether launch of the app should be protected by requiring a verified session. The associated security settings are associated with the apps: Protected mode, Public mode or Public/Protected 2634. In this case, Medical app 2608 and personal-information app 2609 have a protection mode of “protected,” meaning that these apps should only be launched if a verified session is in progress.] 
However, none of Maragoudakis teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 12.  For example, none of the cited prior art teaches or suggest, determining whether a wearable device associated with the computing device is in close proximity to the computing device and is currently being worn by the user, the wearable device being one class of multiple classes of wearable devices, the different ones of the multiple classes having different associated reduced subsets of user-selectable content; and displaying, in response to the wearable device not being in close proximity to the computing device or not currently being worn by the user, a reduced subset of the user-selectable content associated with the one class of wearable devices, in view of other limitations of claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Chang et al 20180137681 A1 teaches systems and methods are disclosed for generating a virtual reality environment from an electronic document by mapping image and text content extracted from the electronic document to a virtual reality module. A computing system performs a process to analyze an electronic document to identify the document elements that occur within the electronic document. The document elements are parsed to identify candidate images that have minimum image characteristics suitable for virtual reality. One or more of the candidate images are inserted into the virtual reality module. Text elements related to the candidate images are also inserted into the virtual reality module. Upon execution of the virtual reality module by a virtual reality viewing device, the text and image elements from the electronic document are presented in a virtual reality environment to the viewer for non-linear exploration and reading [¶0030].
Buttolo et al 20180217966 A1 a system includes a personal device in communication with a vehicle component and an on-board server and including a processor programmed to receive, from the component, an advertisement defining a low-footprint interface template and a unique identifier indicative of a corresponding rich content interface template, send, to the server, a request including the identifier to provide the corresponding template, and, upon receipt of the corresponding template, render a rich content user interface based on the corresponding template [¶0028, 0030, 0032-0037, 0061, and 0105-0107].
Wantland et al 20190286298 A1 teaches systems and methods to improve discoverability of selectable user interface elements. In particular, the present disclosure provides computing devices that, in some implementations, intelligently identify user interface elements that are selectable (e.g., based on intelligent understanding of the user interface content) and visually modify one or more of such selectable user interface elements to indicate to the user that they are selectable. The visual modification can highlight or otherwise draw attention to the user interface element(s), thereby improving their discoverability [Fig. 5 and ¶0018, 0106-0122].
Wexler et al 10380425 B2 teaches wearable apparatus is provided for capturing and processing images from an environment of a user. In one implementation, the wearable apparatus is used for identifying a contextual situation related to a wearer. The wearable apparatus includes a wearable image sensor configured to capture a plurality of images from an environment 
Sarkar et al 20160253141 A1 teaches methods and apparatuses for displaying private data are disclosed. In one example, data is identified as a private data type or a public data type. The data is output on an arm wearable device first display responsive to identifying the data as the private data type, the first display arranged to display a private data. The data is output on an arm wearable device second display responsive to identifying the data as the public data type, the second display arranged to display a public data [Fig. 9 and ¶0058].
Rathod 20180350144 A1 teaches systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment: host, at a server, a virtual world geography or environment that correspondences the real world geography or environment as a result, as the user continuously moves about or navigates in a range of coordinates in the 
Sculley et al 10963586 B2 teaches a Message Storage and Deliver System (MSDS) is connected to the public switched telephone network (PSTN) and receives incoming calls with these calls being facsimile, voice, or data transmissions. The MSDS detects the type of call and stores the message signal in a database. The MSDS is also connected to the Internet and has a hyper-text transfer protocol deamon (HTTPD) for receiving requests from users. The HTTPD forwards requests for certain files or messages to a network server which transmits at least part of the message to the HTTPD and then to the user. In addition to requests for certain documents, the HTTPD may also receive a request in the form of a search query. The search query is forwarded from the HTTPD to an application program for conducting the search of the database. The results of the search are forwarded through the HTTPD to the user. The user may then select one or more files or 
Fuji et al 20190205010 A1 teaches a wearable device includes a first user interface and a display. An electronic device includes a second user interface and causes the display to display a home screen. The home screen displayed in the display is divided into variable-sized first, second, and third areas. One of the first area, the second area, and the third area is selectable by an operation from the first user interface or the second user interface. The selected area is larger than non-selected areas among the first area, the second area, and the third area. A central icon in the selected area is larger than other icons in the selected area. A display format of the central icon in the selected area is different from a display format of the other icons in the selected area [¶¶0085 and 0487-0488].
Dinhthi et al 20200304445 teaches a terminal apparatus and a controlling method thereof, the terminal apparatus including a communicator configured to communicate with at least one device through a hub device; a display configured to display an image; a user input receiver configured to receive a user's input; at least one processor configured to control the display to display a dialog box where the hub device or the at least one device is set as a counterpart in response to execution of a messenger program, control the communicator to transmit a control signal including a command for controlling a predetermined device to the device targeted for control through the hub device so that the device targeted for control operates in response to the 
Wexler et al 2017/0193303 A1 teaches a wearable apparatus is provided for capturing and processing images from an environment of a user. In one implementation, the wearable apparatus is used for causing a device paired to the wearable apparatus to execute a selected function. The wearable apparatus includes an image capture device, a transmitter and at least one processing device. The at least one processing device is programmed to obtain images captured by the image capture device; analyze the images to detect a contextual situation associated with images; based on the detected contextual situation, associate with the at least one image a category tag, wherein the category tag is associated with a selected function; determine image-related information associated with the detected contextual situation; and cause the transmitter to transmit the determined image-related information to the paired device to cause the paired device to execute the selected function based on the determined image-related information [¶¶0008-0010, 0015-0018, 0163-0175].
Jung 2016/0011767 A1 teaches a mobile terminal including: a display unit that is configured in such a manner that screen information relating to operation of the mobile terminal is output on the display unit; a fingerprint recognition unit that is configured in such a manner that when a finger touch is applied to the display unit, the fingerprint recognition unit recognizes a fingerprint of the finger; and a controller that is configured in such a manner that when the fingerprint of the finger is recognized, the controller executes a function linked to the fingerprint of the finger with respect to an information portion that is output to a region in which the fingerprint of the finger is recognized, of screen information that is output to the display unit, and outputs a graphic object associated with the function linked to the fingerprint of the finger to the display unit [¶¶0021-0023, 0083-0085, 0141, 0160].
Bretscher et al 2015/0161701 A1 teaches techniques for sizing wearable items by device scanning. A shopper scans a wearable item with a sensor assembly of a mobile computing device, such as a mobile phone. A wearable-item mapping is generated based on the scan of the wearable item. Similarly, a body part of the shopper is scanned with the sensor assembly to generate a body-part mapping based on the scan of the body part. The wearable-item mapping is then be compared to the body-part mapping, and a fit result determined based on the comparison. The fit result indicates for the shopper whether or not the wearable item is compatible with an associated body part and likely to fit the person. The fit result is presented at the mobile computing 
Gilger et al 20160378302 teaches a system and method for creating a visual perspective of operational information that facilitates rapid decision making. The system and method merges existing data sources from any number of computer-fed external data sources through an applications server to display data set in easily recognizable, repeatable images (tiles) uniquely designed for a user's application. The system and method create visual perspectives of data that accelerate decision-making and problem solving processes by displaying repeatable images (tiles) that display performance results verses expected performance criteria in high-volume, intuitive displays. The system and method utilizes facet searching to assist in refining the displayed images (tiles) to display a system status to the user [¶¶0012-0014, 0071, 0102, 0127-0128 and 0133-0134].
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                                                                                                                                                                                                                                /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497